                Case 18-11801-LSS             Doc 1235        Filed 01/25/19        Page 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
J & M SALES INC., et al.,                                        ) Case No. 18-11801 (LSS)
                                                                 )
                                  Debtors.1                      ) Jointly Administered
                                                                 )
                                                                 )

             AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
          FOR HEARING ON JANUARY 28, 2019 AT 11:00 A.M. (EASTERN TIME)

        The hearing will be held at the United States Bankruptcy Court for the District of
     Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.

           Any party participating telephonically should make arrangements through
              CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
               no later than 12:00 p.m., one (1) business day before the hearing.

 STATUS CONFERENCE MATTER

 1.       PPS/Swipe Emergency Motion – Priority Payment Systems’ and Swipe Payment
          Solutions’ Emergency Motion to Enforce Stipulated Order Re: Credit and Debit Card
          Processing Entered November 23, 2018 [Filed: 12/10/18] (Docket No. 965).

          Response Deadline:        December 19, 2018 at 12:00 p.m. Eastern Time.

          Responses Received:

          a)      Opposition of Pegasus Trucking, LLC to Emergency Motion of Priority Payment
                  Systems and Swipe Payment Solutions to Enforce Stipulated Order Re: Credit and
                  Debit Card Processing Entered November 23, 2018 [Filed: 12/19/18] (Docket No.
                  1025).

          b)      Debtors’ Response to Priority Payment Systems’ and Swipe Payment Solutions’
                  Emergency Motion to Enforce Stipulated Order Re: Credit and Debit Card
                  Processing Entered November 23, 2018 [Filed: 12/19/18] (Docket No. 1026).


 1
          The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
          identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC
          (5979); FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC
          (4237); Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052);
          and Pazzo Management LLC (1924). Debtors’ mailing address is 15001 South Figueroa Street, Gardena, CA
          90248.
 2
          Amended items appear in bold.

 DOCS_DE:222655.3 59942/002
               Case 18-11801-LSS           Doc 1235     Filed 01/25/19   Page 2 of 10



                 (i)         Notice of Withdrawal of Debtors’ Response to Priority Payment Systems’
                             and Swipe Payment Solutions’ Emergency Motion to Enforce Stipulated
                             Order Re: Credit and Debit Card Processing Entered November 23, 2018
                             [Filed: 1/16/19] (Docket No. 1174).

        Related Documents:

        a)       [Signed] Stipulated Order Re: Credit and Debit Card Processing [Filed: 11/23/18]
                 (Docket No. 873).

        b)       [Signed] Corrected Stipulated Order Re: Resolution of Disputes Between Debtors
                 and Priority Payment Systems/Swipe Payment Solutions [Filed: 1/3/19] (Docket
                 No. 1095).

        c)       Priority Payment Systems’ and Swipe Payment Solutions’ Notice of Proposed
                 Application of $25,000 from Breach Reserve Balance [Filed: 1/4/19] (Docket No.
                 1099).

        d)       Letter dated January 24, 2019 from counsel to Priority Payment Systems, Inc. and
                 Swipe Payment Solutions, Inc. to the Honorable Laurie Selber Silverstein regarding
                 the Emergency Motion and Discovery Dispute [Filed: 1/24/19] (Docket No. 1223).

        e)       Letter dated January 24, 2019 from counsel to Pegasus Trucking LLC to the
                 Honorable Laurie Selber Silverstein regarding the Emergency Motion and
                 Discovery Dispute [Filed: 1/24/19] (Docket No. 1224).

        Status: This matter will go forward as a status conference.

MATTERS GOING FORWARD

2.      Loomis Admin Expense Motion – Motion of Loomis Armored US, LLC for Immediate
        Payment of Administrative Expense Pursuant to Section 503(b)(1) of the Bankruptcy Code
        [Filed: 12/31/18] (Docket No. 1089).

        Requested Response Deadline: On or before, or at the hearing.

        Responses Received:

        a)       Omnibus Objection of Gordon Brothers Finance Company to Motions for Payment
                 of Administrative Expenses [Filed: 1/22/19] (Docket No. 1199).

        b)       United States Trustee’s Omnibus Limited Objection to Applications for Allowance
                 and Payment of Administrative Claims [Filed: 1/22/19] (Docket No. 1203).

        c)       Debtors’ Omnibus Response to Various Motions Seeking Allowance and/or
                 Immediate Payment of Administrative Expenses [Filed: 1/25/19] (Docket No.
                 1233).



                                                    2
DOCS_DE:222655.3 59942/002
               Case 18-11801-LSS       Doc 1235     Filed 01/25/19    Page 3 of 10



        Related Documents:

        a)       Motion of Loomis Armored US, LLC, to Shorten Notice and Limit Objection
                 Periods for Loomis Armored US, LLC’s Motion for Immediate Payment of
                 Administrative Expense Pursuant to Section 503(b)(1) of the Bankruptcy Code
                 Prior to Conversion of Chapter 11 Cases [Filed: 1/15/19] (Docket No. 1170).

        b)       [Signed] Order Shortening Notice and Objection Periods Regarding Loomis
                 Armored US, LLC’s Motion for Immediate Payment of Administrative Expense
                 Pursuant to Section 503(b)(1) of the Bankruptcy Code Prior to Conversion of
                 Chapter 11 Cases [Filed: 1/22/19] (Docket No. 1196).

        Status: This matter will go forward.

3.      Motion to Convert – Motion of Gordon Brothers Finance Company to Convert Debtors’
        Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C.
        §§ 105 and 1112 [Filed: 1/7/19] (Docket No. 1106).

        Response Deadline:     January 23, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Limited Objection of 99 Cents Only Stores, LLC, Brixmor Operating Partnership
                 LP, Federal Realty Investment Trust, PGI Management, PGIM Real Estate,
                 Primestor Development, Inc., Valley Plaza, LLC, Watt Companies, Weitzman, and
                 Wind Chime Properties, L.P. to Motion of Gordon Brothers Finance Company to
                 Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy
                 Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/9/19] (Docket No. 1123).

        b)       Limited Joinder by Wasa Properties Southlake Pavilion LLC to Limited Objection
                 of 99 Cents Only Stores, LLC, Brixmor Operating Partnership LP, Federal Realty
                 Investment Trust, PGI Management, PGIM Real Estate, Primestor Development,
                 Inc., Valley Plaza, LLC, Watt Companies, Weitzman, and Wind Chime Properties,
                 L.P. to Motion of Gordon Brothers Finance Company to Convert Debtors’ Chapter
                 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C.
                 §§ 105 and 1112 [Filed: 1/11/19] (Docket No. 1152).

        c)       Objection of Certain Utility Companies to the Motion of Gordon Brothers Finance
                 Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
                 Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/14/19] (Docket
                 No. 1161).

        d)       Limited Joinder by Arena Shoppes, LLLP to Limited Objection of 99 Cents Only
                 Stores, LLC, Brixmor Operating Partnership LP, Federal Realty Investment Trust,
                 PGI Management, PGIM Real Estate, Primestor Development, Inc., Valley Plaza,
                 LLC, Watt Companies, Weitzman, and Wind Chime Properties, L.P. to Motion of
                 Gordon Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases


                                                3
DOCS_DE:222655.3 59942/002
               Case 18-11801-LSS       Doc 1235     Filed 01/25/19    Page 4 of 10



                 Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112
                 [Filed: 1/14/19] (Docket No. 1162).

        e)       Priority Payment Systems’ and Swipe Payment Solutions’ Response to Motion of
                 Gordon Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
                 Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112
                 [Filed: 1/23/19] (Docket No. 1204).

        f)       Joinder of SoCo, L.P. in the Limited Objection of 99 Cents Only Stores, LLC,
                 Brixmor Operating Partnership LP, Federal Realty Investment Trust, PGI
                 Management, PGIM Real Estate, Primestor Development, Inc., Valley Plaza, LLC,
                 Watt Companies, Weitzman, and Wind Chime Properties, L.P. to Motion of
                 Gordon Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
                 Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112
                 [Filed: 1/23/19] (Docket No. 1205).

        g)       Limited Objection of The Price Reit Inc, Milam Real Estate Capital, LLC, Bex
                 McCreless LLC, HEB Grocery Company LP, HE Butt Store Property Company
                 No. One and The Gallery at South DeKalb to Motion of Gordon Brothers Finance
                 Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
                 United States Bankruptcy Code [Filed: 1/23/19] (Docket No. 1206).

        h)       Joinder of 3900 Indian Avenue, LLC, GGF III, LLC, GGF Pico Rivera, LLC,
                 Weingarten Realty Investors and WRI-AEW Lone Star Retail Portfolio, LLC to
                 Limited Objection of 99 Cents Only Stores, LLC, Brixmor Operating Partnership
                 LP, Federal Realty Investment Trust, PGI Management, PGIM Real Estate,
                 Primestor Development, Inc., Valley Plaza, LLC, Watt Companies, Weitzman, and
                 Wind Chime Properties, L.P. to Motion of Gordon Brothers Finance Company to
                 Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy
                 Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/23/19] (Docket No. 1207).

        i)       Limited Objection of Remo Tartaglia Associates, Oakwood Plaza Limited
                 Partnership, and Plaza Del Sol 557 LLC to Motion of Gordon Brothers Finance
                 Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
                 United States Bankruptcy Code [Filed: 1/23/19] (Docket No. 1208).

        j)       Joinder by Wasa Properties Southlake Pavilion LLC to Limited Objection of The
                 Price Reit Inc, Milam Real Estate Capital, LLC, Bex McCreless LLC, HEB
                 Grocery Company LP, HE Butt Store Property Company No. One and The Gallery
                 at South DeKalb to Motion of Gordon Brothers Finance Company to Convert
                 Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the United States
                 Bankruptcy Code [Filed: 1/23/19] (Docket No. 1209).

        k)       Joinder and Objection of 2619 Realty Holding LLC to Limited Objection of Remo
                 Tartaglia Associates, Oakwood Plaza Limited Partnership and Plaza Del Sol 557
                 LLC to Motion of Gordon Brothers Finance Company to Convert Debtors’ Chapter
                 11 Cases to Cases Under Chapter 7 of the United States Bankruptcy Code [Filed:
                 1/23/19] (Docket No. 1210).

                                                4
DOCS_DE:222655.3 59942/002
               Case 18-11801-LSS            Doc 1235     Filed 01/25/19   Page 5 of 10



        l)       Limited Objection of Hilco Merchant Resources, LLC, Gordon Brothers Retail
                 Partners, LLC & SB360 Capital Partners, LLC to the Motion of Gordon Brothers
                 Finance Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter
                 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/23/19]
                 (Docket No. 1211).

        m)       Joinder of United Pacific Design, Inc., in the Objections of Various Administrative
                 Creditors to Motion of Gordon Brothers Finance Company to Convert Debtors’
                 Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code, Pursuant to
                 11 U.S.C. §§ 105 and 1112 [Filed: 1/23/19] (Docket No. 1213).

        n)       Joinder of Seldat, Inc., in the Objections of Various Administrative Creditors to
                 Motion of Gordon Brothers Finance Company to Convert Debtors’ Chapter 11
                 Cases to Cases Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§
                 105 and 1112 [Filed: 1/23/19] (Docket No. 1214).

        Replies Filed:

        a)       Debtors’ Response to Limited Objection of 99 Cents Only Stores, LLC, Brixmor
                 Operating Partnership LP, Federal Realty Investment Trust, PGI Management,
                 PGIM Real Estate, Primestor Development, Inc., Valley Plaza, LLC, Watt
                 Companies, Weitzman, and Wind Chime Properties, L.P. to Motion of Gordon
                 Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases Under
                 Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed:
                 1/11/19] (Docket No. 1145).

        Related Documents:

        a)       Motion to Shorten Notice and Objection Periods Regarding Motion of Gordon
                 Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases Under
                 Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed:
                 1/7/19] (Docket No. 1107).

                 (i)         Debtors’ Objection to Motion of Gordon Brothers Finance Company to
                             Shorten Notice and Objection Periods Regarding Motion of Gordon
                             Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
                             Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and
                             1112 [Filed: 1/7/19] (Docket No. 1111).

                 (ii)        Gordon Brothers Finance Company’s Reply in Support of the Motion to
                             Shorten Notice and Objection Periods Regarding Motion of Gordon
                             Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
                             Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and
                             1112 [Filed: 1/8/19] (Docket No. 1115).

                 (iii)       Debtors’ Surreply to Motion of Gordon Brothers Finance Company to
                             Shorten Notice and Objection Periods Regarding Motion of Gordon
                             Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases

                                                     5
DOCS_DE:222655.3 59942/002
               Case 18-11801-LSS            Doc 1235     Filed 01/25/19    Page 6 of 10



                             Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and
                             1112 [Filed: 1/9/19] (Docket No. 1120).

                 (iv)        [Signed] Order Setting Status Conference on Motion to Shorten Notice and
                             Objection Periods Regarding Motion of Gordon Brothers Finance Company
                             to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
                             Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/9/19]
                             (Docket No. 1121).

                 (v)         Priority Payment Systems’ and Swipe Payment Solutions’ Response to
                             Debtors’ Surreply to Motion of Gordon Brothers Finance Company to
                             Shorten Notice and Objection Periods Regarding Motion of Gordon
                             Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
                             Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and
                             1112 [Filed: 1/11/19] (Docket No. 1141).

        b)       Statement of Gordon Brothers Finance Company Regarding Status Conference on
                 Motion to Convert [Filed: 1/11/19] (Docket No. 1147).

        c)       Notice of Hearing Regarding Motion of Gordon Brothers Finance Company to
                 Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy
                 Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/14/19] (Docket No. 1164).

        Status: This matter will go forward.

4.      COC re Escrow Funds – Certification of Counsel Regarding Agreement to Release
        Portion of Escrowed Funds and Escrow Disbursement Instructions [Filed: 1/11/19]
        (Docket No. 1146).

        Response Deadline:          N/A

        Responses Received: None as of the date hereof.

        Related Documents:

        a)       Certification of Counsel Regarding Second Agreement to Release Portion of
                 Escrowed Funds and Escrow Disbursement Instructions [Filed: 1/24/19]
                 (Docket No. 1231).

        Status: As requested by the Court, this matter will go forward.

5.      9019 Motion with Affiliated FM Insurance – Debtors’ Motion to Approve Stipulation
        with Affiliated FM Insurance Company Pursuant to 11 U.S.C. §§ 105(a) and 363(a) and
        Bankruptcy Rule 9019 [Filed: 1/16/19] (Docket No. 1180).

        Response Deadline:          January 25, 2019 at 4:00 p.m. Eastern Time.

        Responses Received: None as of the date hereof.

                                                     6
DOCS_DE:222655.3 59942/002
               Case 18-11801-LSS       Doc 1235      Filed 01/25/19   Page 7 of 10



        Related Documents:

        a)       Motion to Shorten Notice and Schedule Expedited Hearing on Debtors’ Motion to
                 Approve Stipulation with Affiliated FM Insurance Company Pursuant to 11 U.S.C.
                 §§ 105(a) and 363(a) and Bankruptcy Rule 9019 [Filed: 1/16/19] (Docket No.
                 1181).

        b)       [Signed] Order Granting Motion to Shorten Notice and Schedule Expedited
                 Hearing on Debtors’ Motion to Approve Stipulation with Affiliated FM Insurance
                 Company Pursuant to 11 U.S.C. §§ 105(a) and 363(a) and Bankruptcy Rule 9019
                 [Filed: 1/17/19] (Docket No. 1185).

        c)       Notice of Hearing on Debtors’ Motion to Approve Stipulation with Affiliated FM
                 Insurance Company Pursuant to 11 U.S.C. §§ 105(a) and 363(a) and Bankruptcy
                 Rule 9019 [Filed: 1/17/19] (Docket No. 1188).

        Status: This matter will go forward.

REQUESTED MATTERS TO GO FORWARD

6.      Weiser Admin Expense Motion – Motion of Weiser Security Services, Inc., for
        Immediate Payment of Administrative Expense Pursuant to Section 503(b)(1) of the
        Bankruptcy Code [Filed: 1/8/19] (Docket No. 1117).

        Response Deadline:     To be determined.

        Responses Received:

        a)       Omnibus Objection of Gordon Brothers Finance Company to Motions for Payment
                 of Administrative Expenses [Filed: 1/22/19] (Docket No. 1199).

        b)       United States Trustee’s Omnibus Limited Objection to Applications for Allowance
                 and Payment of Administrative Claims [Filed: 1/22/19] (Docket No. 1203).

        c)       Debtors’ Omnibus Response to Various Motions Seeking Allowance and/or
                 Immediate Payment of Administrative Expenses [Filed: 1/25/19] (Docket No.
                 1233).

        Related Documents:

        a)       Motion of Weiser Security Services, Inc. to Shorten Notice and Objection Periods
                 Regarding Motion of Weiser Security Services, Inc. to Compel Payment of
                 Administrative Expense Prior to Conversion of Chapter 11 Cases [Filed: 1/11/19]
                 (Docket No. 1158).

        Status: The movant has filed a motion to shorten on this matter. This matter will go
        forward only if permitted by the Court.


                                                 7
DOCS_DE:222655.3 59942/002
               Case 18-11801-LSS       Doc 1235     Filed 01/25/19    Page 8 of 10



7.      99 Cents Only Stores, et al. Motion to Compel – Motion of 99 Cents Only Stores, LLC,
        Brixmor Operating Partnership LP, Federal Realty Investment Trust, PGI Management,
        PGIM Real Estate, Primestor Development, Inc., Valley Plaza, LLC, Watt Companies,
        Weitzman, and Wind Chime Properties, L.P. for Entry of an Order (I) Compelling Debtors’
        (A) Payment of Certain Post-Petition Rent and Other Charges Due Pursuant to 11 U.S.C.
        § 365(d)(3) and Prior Orders of Court and (B) Enforcement of Surcharge Rights, and (II)
        for Allowance and Payment of Administrative Expense Claims Pursuant to 11 U.S.C. §
        503(b)(1)(A) [Filed: 1/23/19] (Docket No. 1215).

        Requested Response Deadline: At the hearing.

        Responses Received:

        a)       Omnibus Objection of Gordon Brothers Finance Company to Motions for Payment
                 of Administrative Expenses [Filed: 1/22/19] (Docket No. 1199).

        b)       United States Trustee’s Omnibus Limited Objection to Applications for Allowance
                 and Payment of Administrative Claims [Filed: 1/22/19] (Docket No. 1203).

        c)       Objection of Gordon Brothers Finance Company to Motions to Shorten Notice
                 Regarding Motions for Payment of Post-Petition Rent and Relating Surcharge
                 Rights [Filed: 1/24/19] (Docket No. 1220).

        d)       Debtors’ Response to Motions to Shorten Notice Regarding Motions to
                 Compel Filed By Certain Landlords [Filed: 1/24/19] (Docket No. 1227).

        Related Documents:

        a)       Motion to Shorten Notice on the Motion of 99 Cents Only Stores, LLC, Brixmor
                 Operating Partnership LP, Federal Realty Investment Trust, PGI Management,
                 PGIM Real Estate, Primestor Development, Inc., Valley Plaza, LLC, Watt
                 Companies, Weitzman, and Wind Chime Properties, L.P. for Entry of an Order (I)
                 Compelling Debtors’ (A) Payment of Certain Post-Petition Rent and Other Charges
                 Due Pursuant to 11 U.S.C. § 365(d)(3) and Prior Orders of Court and (B)
                 Enforcement of Surcharge Rights, and (II) for Allowance and Payment of
                 Administrative Expense Claims Pursuant to 11 U.S.C. § 503(b)(1)(A) [Filed:
                 1/23/19] (Docket No. 1217).

        Status: The movant has filed a motion to shorten on this matter. This matter will go
        forward only if permitted by the Court.

8.      SoCo’s Motion to Compel – SoCo, L.P.’s Motion for Entry of an Order (I) Compelling
        Debtors’ Payment of Certain Post-Petition Rent and Other Amounts Due Pursuant to 11
        U.S.C. § 365(d)(3) and Prior Orders of Court, (II) for Allowance and Payment of
        Administrative Expense Claim Pursuant to 11 U.S.C. § 503(b)(1)(A) and (III) to the Extent
        Necessary, Compelling the Debtors’ to Exercise Their 11 U.S.C. § 506(c) Surcharge Rights
        [Filed: 1/23/19] (Docket No. 1218).

        Requested Response Deadline: At the hearing.
                                                8
DOCS_DE:222655.3 59942/002
               Case 18-11801-LSS        Doc 1235      Filed 01/25/19    Page 9 of 10



        Responses Received:

        a)       Omnibus Objection of Gordon Brothers Finance Company to Motions for Payment
                 of Administrative Expenses [Filed: 1/22/19] (Docket No. 1199).

        b)       United States Trustee’s Omnibus Limited Objection to Applications for Allowance
                 and Payment of Administrative Claims [Filed: 1/22/19] (Docket No. 1203).

        c)       Objection of Gordon Brothers Finance Company to Motions to Shorten Notice
                 Regarding Motions for Payment of Post-Petition Rent and Relating Surcharge
                 Rights [Filed: 1/24/19] (Docket No. 1220).

        d)       Debtors’ Response to Motions to Shorten Notice Regarding Motions to
                 Compel Filed By Certain Landlords [Filed: 1/24/19] (Docket No. 1227).

        Related Documents:

        a)       SoCo, L.P.’s Motion to Shorten Notice of Its Motion for Entry of an Order (I)
                 Compelling Debtors’ Payment of Certain Post-Petition Rent and Other Amounts
                 Due Pursuant to 11 U.S.C. § 365(d)(3) and Prior Orders of Court, (II) for Allowance
                 and Payment of Administrative Expense Claim Pursuant to 11 U.S.C. §
                 503(b)(1)(A) and (III) to the Extent Necessary, Compelling the Debtors’ to
                 Exercise Their 11 U.S.C. § 506(c) Surcharge Rights [Filed: 1/23/19] (Docket No.
                 1219).

        Status: The movant has filed a motion to shorten on this matter. This matter will go
        forward only if permitted by the Court.




                             [Remainder of Page Left Intentionally Blank]




                                                  9
DOCS_DE:222655.3 59942/002
              Case 18-11801-LSS   Doc 1235    Filed 01/25/19    Page 10 of 10




 Dated: January 25, 2019                      PACHULSKI STANG ZIEHL & JONES LLP
        Wilmington, Delaware
                                              /s/ Peter J. Keane
                                              Richard M. Pachulski (admitted pro hac vice)
                                              Peter J. Keane (DE Bar No. 5503)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: rpachulski@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                              -and-

                                              KATTEN MUCHIN ROSENMAN LLP
                                              William B. Freeman (admitted pro hac vice)
                                              Karen B. Dine (admitted pro hac vice)
                                              Jerry L. Hall (admitted pro hac vice)
                                              575 Madison Avenue
                                              New York, NY 10022
                                              Telephone: (202) 940-8800
                                              Facsimile: (202) 940-8776
                                              Email: bill.freeman@kattenlaw.com
                                                      karen.dine@kattenlaw.com
                                                      jerry.hall@kattenlaw.com

                                              Attorneys for Debtors and Debtors in Possession




                                         10
DOCS_DE:222655.3 59942/002
